Case 9:21-cv-80879-DMM Document 10 Entered on FLSD Docket 07/02/2021 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

    ANDREA AUDISH and LISIA HALL, on                   Case no. 9:21-cv-80879-DMM
    behalf of themselves and others similarly
    situated,

             Plaintiffs,

    v.

    AMERICAS HEALTH CENTER INC.,

             Defendant.


                                      NOTICE OF DISMISSAL

           Plaintiffs Andrea Audish and Lisia Hall hereby give notice of the dismissal of with

  prejudice as to the Plaintiffs’ individual claims and without prejudice as to any other member of

  the putative class’s right to bring claims, with each party to bear its own attorneys’ fees and

  costs.

                                                Respectfully Submitted,


  Dated: July 2, 2021                           /s/ Avi Kaufman
                                                Avi R. Kaufman (FL Bar no. 84382)
                                                kaufman@kaufmanpa.com
                                                KAUFMAN P.A.
                                                400 NW 26th Street
                                                Miami, FL 33127
                                                Telephone: (305) 469-5881

                                                Attorneys for Plaintiff and the putative Classes
